                          IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE WESTERN DISTRICT OF TEXAS

                                       SAN ANTONIO DIVISION


In re:                                                    §

                                                          §

A'GACI, L.L.C.                                            §       Case No. 19-51919-RBK

                                                          §

         Debtor.                                          §       Chapter 1 1




    EXPEDITED MOTION TO COMPROMISE AND SETTLE CLAIMS AGAINST SECOND AVENUE

                            PARTNERS PURSUANT TO BANKRUPTCY RULE 9019




TO THE HONORABLE H. RONALD B. KING, U. S. BANKRUPTCY JUDGE:




         COMES NOW Randolph N. Osherow, the duly appointed Chapter 7 Trustee, by and through his



attorney,     and pursuant to Federal Rule of Bankruptcy Procedure 9019,         files this   Trustee's Motion to



Compromise and Settlement Claims          With Second Avenue Partners Pursuant to Bankruptcy Rule 9019



(the "Motion"), and would respectfully show the Court as follows:



                                                          I.

                                              INTRODUCTION



         1.        The Chapter 7 Trustee seeks        approval of and authority to enter into a settlement (the



"Agreement") with Second Avenue Capital Partners ("Second Avenue") pursuant to Rule 9 0 1 9 .                   The



proposed Agreement will result in prompt payment of substantial administrative liabilities of the estate



and the immediate resolution of what is certain to be protracted and costly litigation.       Accordingly, and as



set forth herein, the Chapter 7 Trustee believes that the t Agreement should be approved pursuant to Rule



9019.




                                                          II.

                                               JURISDICTION




         2.        This   Court has jurisdiction to   consider this matter under 28 U.S.C.      §§ 157   and   1334.



This matter is a core proceeding under 28 U.S.C. § 157(b).



         3.        Venue is proper before this Court under 28 U.S.C. §§ 1408 and 1409.



         4.        Relief is sought pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure.




                                                         - I -



24532724v.3 155476/00001
                                                                 Ill.

                                                         BACKGROUND



           5.        This case was filed as a chapter 1 1           bankruptcy on August 7, 2019.              Significant events



occurred during the pendency of the Chapter 1 1 proceeding of which this Court is fully aware.



           6.        On October 4, 2019, the case was converted to chapter 7, at which time Randolph N.



Osherow was appointed as Chapter 7 Trustee and continues to act in that capacity.



                                                                         IV.

                                                       TERMS OF SETTLEMENT




           7.        The     proposed      Agreement     resolves    complicated        and   likely   protracted    litigation   with



Second Avenue, litigation in which a legal or financial success for the estate is far from certain.                               The



Chapter 7 Trustee believes the Agreement is in the best interest of this chapter 7 estate.                          As will be more



fully set forth in a form of order agreed to by the parties, the respective terms of the compromise are as



follows:



Second Avenue will:



a) Purchase the allowed claim of Hilco/SB360 and be subrogated to its right of distribution from the

estate with the same priority as if the claim remained with Hilco/SB360.



b) Purchase the asserted claim of SierraConstellation Partners and such claim shall be withdrawn and

disallowed as to the Debtor.



c) Purchase the        allowed claims        of Debtor's      employees.       Procedurally,     Second Avenue       shall fund the

payment of such claims by delivering payment to the Trustee, of aggregate amount of $374,799.63.                                  Said

payment shall be wired to the Trustee within fifteen ( 1 5 ) days after the date this Motion is approved by

this Court.       If the fifteenth day falls on a weekend or holiday, the funds shall be wired to the Trustee on

the   next      business   day   after the   fifteenth   day.     Second Avenue          shall   be    subrogated to   the   right   of

distribution      from     the   estate   with   the   same   priority    as   if the   claims   remained    with    the   individual

employees.



d) Pay fifty percent (50%) of the allowed estate sales tax liability to the State of Texas, up to a maximum

payment of $200,000.00, with a right of subrogation with the same priority as if the claims remained with

the State of Texas.



e) Pay Simon Property Company $50,000.00 on its allowed administrative claim with a "last-out" right of

subrogation to any distribution from the estate with the same priority as if the total amount of the claim

had remained with Simon Property Company.




                                                                  - 2 -



24532724v.3 155476/00001
f)   The   Trustee   shall   be   allowed   to   keep   the   sum     of $ 1 1 , 1 9 3 . 9 2   from   the   cash    collateral   account

previously held by JP Morgan Chase as account# 8570.                          The remaining sum of $ 1 1 , 1 9 3 . 9 2 shall be

delivered by the Trustee to Second Avenue on its secured claim.



The Trustee will:



a) Assign to Second Avenue all of the Debtor's interest in the following property: i) claims against Visa

and MasterCard asserted as part of a class action, ii) right to funds of any credit card account holdback,

except to the funds discussed in subparagraph f) above; and iii) claim against Debtor's insurer relating to

property and income loss arising from weather damage incurred by the Debtor in its Puerto Rico stores,

including any records necessary to assert and prosecute such claims.



b) Subject to its payment as required in subparagraph d) above, release Second Avenue of any claim

owned by the estate and warrant to Second Avenue that any liability under the Adversary Proceeding

filed by the State of Texas with respect to state sales tax shall be released.                        The estate shall pay 100% of

any legal fees and expenses incurred by the estate to challenge the liability.                          In such event, the Trustee

will maintain sufficient funds to pay the full potential amount of such sales tax liability.



c) Release      SierraConstellation Partners of any and all liability for both pre-petition and post-petition

claims including but not limited to an avoidable preference under Section 547 of the Bankruptcy Code.

In consideration therefor, SierraConstellation Partners shall make reasonable efforts to provide sufficient

documentation to the Trustee to assist in the filing of a proof of claim by the Texas Attorney General for

any sales tax liability.     Subject to this Motion under Bankruptcy Rule 9019 being approved by this Court,

SierraConstellation     Partners    shall   withdraw Application             to   Employ        and Retain         SierraConstellation

Partners LLC as Financial Advisors to Debtor Pursuant to Section 327(a) [Docket# 7 1 ] .



d) Release Simon Property Company from any liability for pre-petition conduct under the debtor's leases

with Simon Property Company.



e) Dismiss the pending "Motion to Reconsider" pending as docket # 168, with prejudice to refiling of

same, the effect of which shall render the Final DIP Order, docket# 144 to become a final order and the

Challenge period as that term is defined within Paragraph 36 of the DIP Order shall be deemed to have

terminated.



                                                               v.
                                                 REQUESTED RELIEF



           8.       By this Motion, the Chapter 7 Trustee respectfully requests entry of an order pursuant to



Rule 9019 of the Federal Rules of Bankruptcy Procedure approving and authorizing him to enter into the



Agreement and resolving the claims pursuant to the terms set forth herein.                             The Chapter 7 Trustee also



requests that the order approving this settlement authorize him to execute such documents as he, in his



judgment, deems necessary to effectuate the settlement, including but not limited to any settlement or



release agreements that may be required to fully effectuate this settlement.




                                                              - 3 -



24532724v.3 155476/00001
                                                         VI.

                                            GROUNDS FOR RELIEF



           9.        Rule 9019(a) of the Federal Rules of Bankruptcy Procedure provides in relevant part that



on motion by a trustee and after notice and a hearing the court may approve a compromise or settlement.



"Settlements and compromises are a normal part of the process of reorganization."               Protective Comm.



Four Indep.        Stockholders o
                                f TMI' Trailer Ferry, Inc.       v. Anderson,   390 U.S. 414, 428 (1968) (quoting



Case v. The Los Angeles Lumber Prod Co., 308 U.S. 106, 1 3 0 (1939).



           10.        The decision whether to approve a particular settlement lies within the discretion of the



Bankruptcy Court.          American Can Co. v. Herpel,   (In re: Jackson Brewing Co.),      624 F.2d 605, 607 (S'h



Cir. 1980).       "A reviewing court will uphold the approval of a settlement if it is the result of adequate and



intelligent consideration of the merits of the claims, the difficulties of pursuing them, the potential harm



to debtor's estate caused by the delay, and the fairness of the terms of the settlement."            TMI' Trailer



Ferry, Inc., 390 U.S. at 434.



           11.        The Fifth Circuit has held that in deciding whether to approve a settlement, courts should



evaluate and set forth in comprehensive fashion:



                      a.      probability of success in the litigation, with due consideration for the uncertainty

                              in fact and law;



                      b.      the complexity and likely duration of the litigation and any intended expenses,

                              inconvenience, and delay; and



                      c.      all other facts bearing on the wisdom of the compromise.




           In re Jackson Brewing Co., 624 F.2d at 607-08.



           12.        The Trustee believes that the proposed settlement is in the best interest of the Chapter 7



Estate because it results in a fair and equitable compromise after consideration of the aforementioned



factors.        Further, it resolves a multi-faceted legal dispute with Second Avenue, which could be both



lengthy and costly, and it facilitates payment of certain claims.           Additionally, the proposed settlement



will benefit the       Chapter 7 Estate through    Second Avenue's payment of a portion of the          Sales Tax




                                                         - 4 -



24532724v.3 155476/00001
Liability as set faith in the Settlement Agreement. Therefore, in the Trustee's assessment, this settlement



results in significant savings to the Chapter 7 Estate and its creditors.



Probability of Success on the Merits:



        13.       This matter is contested by the parties.            All parties and their respective counsel believe



that they will prevail on the merits.       The Trustee, in exercising his business judgment, believes that the



proposed settlement will adequately compensate the estate and reduce the risk to the Chapter 7 Estate.



Further, the Chapter 7 Estate has limited resources to fund any of the litigation.                     The Trustee prefers to



allocate resources to the payment of claims rather than to fund speculative litigation that may not yield an



economic benefit to the Chapter 7 Estate.           The Trustee, having reviewed the matter, has determined that



the risk of prevailing, as with all litigation, is questionable and the associated cost will redound to the



detriment of the Chapter 7 Estate.



Other Factors:



         14.      In   addition    to   contributing    to   the   prompt   administration      of this     Chapter    7    Estate,



approval   of   and    authority   to   enter   into   the   Agreement      allows    the    Trustee   to   pay   claims     more



expeditiously than if the Trustee were required to fully litigate the lawsuits.



         15.      It is the sound business judgment of the Chapter 7 Trustee, after thorough consideration



of the aforementioned factors, that the proposed settlement is in the best interest of this Chapter 7 Estate.



The   Trustee   submits that the terms          of the proposed Agreement fall within the                reasonable range        of



litigation possibilities as set forth in TMT Trailer Ferry, Inc., supra.



Relief Requested:



         16.      In accordance with this Motion, the Chapter 7 Trustee seeks to compromise and settle



claims between the parties as provided herein.



                                                         PRAYER



        WHEREFORE,           PREMISES           CONSIDERED,           Randolph       N.     Osherow,    Chapter    7       Trustee,



respectfully requests that the Court grant this Motion to Settle and approve the proposed settlement under




                                                              - 5 -



24532724v.3 155476/00001
the terms     set forth herein and for such other and further relief to which he may show himself justly



entitled.




            Respectfully submitted,



                                                      BARRETT DAFFIN FRAPPIER.

                                                      TURNER & ENGEL, LLP




                                                      By: /s/ Steve Turner

                                                             Steve Turner

                                                             State Bar No. 20341700

                                                             Brian S. Engel

                                                             State Bar No. 00789279

                                                             3809 Juniper Trace, Suite 205

                                                             Austin, Texas 7873 8

                                                             Phone:   (512) 687-2502

                                                             Fax:   (512) 477-1112

                                                             SteveT@BDFGroup.com

                                                             BrianEn@BDFGroup.com



                                                      ATTORNEYS FOR RANDOLPH N. OSHEROW,

                                                       CHAPTER 7 TRUSTEE




                                        CERTIFICATE OF SERVICE



            By my signature below, I hereby certify that on the 27'"      day of November, 2019, a true and

correct copy of the foregoing document was served upon the parties on the attached mailing matrix via

first class mail and by electronic means as listed on the Court's ECF noticing system or by regular first

class U. S. Mail.




                                                       Isl Steve Turner

                                                       Steve Turner




                                                     - 6 -



24532724v.3 155476/00001
 1054 Superba Avenue                  A'Gaci LLC                     A'Gaci
 8227 Sorenson Avenue                 12460 Network Blvd.            1500 AVE LOS ROMEROS APT 705
 1054 Superba Avenue                  Suite#106                      JAROINES MONTEHIEDRA
 Santa Fe Springs, CA 90670           San Antonio, TX 78249-3366     SAN JUAN PUERTO RICO 00926



 Adriana Alejandra Hernandez          AFCO Credit Corporation        ALEJANDRA ALVAREZ
 1615 Trinity St. Apt. #150           C/0 JOHNSTON PRATT PLLC        1800 E STEWART STUNIT 127
 Eagle Pass, TX 78852-3548            1717 MAIN STREET SUITE 3000    LAREDO, TX 78043
                                      DALLAS, TX 75201



 Alejandro J Perez                    Alexa Jara                     ALEXANDRA POLANCO
 I 507 West Mesa Park Dr              2525 Walters Way Apt# 17       5921 LEE VISTA BLVD APT 305
 Round Rock, TX 78664-3124            concord, CA 94520-3127         Orlando, FL 32822-1511




 ALEXIS DANIELLE RICE                 ALEXIS JACKSON                 Alieflndependent School District
 253 CJ JONES COVE                    8936 GUARD HILL DRIVE          P.O. Box 368
 CIBOLO, TX 78108                     FORT WORTH, TX 76123           Alief, TX 77411-0368




 A lief ISD, et al.                  ALLIE GARZON                    Amanda N. Rivera
 c/o Owen M. Sonik                   1840 LEONARD LANE               3000 Wheeling Ave.
 1235 North Loop West, Suite 600     LAS VEGAS, NV 89108-2329        El Paso, TX 79930-4320
 Houston, TX 77008-1772



Ambiance Apparel                     Andrea I Lee                   ANDREA SANTOS
2415 E. 15th Street                  5981 NW 32ND A VE              873 A VENUE B APT 2
Los Angeles, CA 90021-2936           Miami, FL33142-2118            EAGLE PASS, TX 78852




Arlington ISD                        Armani Ortiz                   ASTRID BETENCOURT
c/o Perdue Brandon Fielder et al     15506 Morning Drive            1843 CEDAR LAKE DR.
500 East Border Street, Suite 640    Lutz, FL 33559-3225            ORLANDO, FL 32824
Arlington, TX 76010-7457



A venues Mall, LLC                   Azalia Martinez                Beatriz Vazquez Castro
225 West Washington St               1759 Rebecca Lane              1586 Howard Ave
Indianapolis, fN 46204-3438          Eagle Pass, TX 78852-1353      San Diego, CA 92173-1210




lleazley Execuguard                  Bell TAD                       Bexar County
c/o Michael M. Parker                c/o Tara LeDay                 c/o Don Stecker
Norton Rose Fulbright US LLP         P. 0. Box 1269                 711 Navarro, Suite 300
I JI W. Houston Street, Suite 1800   Round Rock, TX 78680-1269      San Antonio, TX 78205-1749
San Antonio, TX 78205-11 J I


BGE                                  BLUE DOT USA INC.              Bobby Lopez
PO Box 1475                          OBA WAX JEAN                   3510pinest
Baltimore, MD 21203-1475             2415 E I STH STREET            Laredo, TX 78046-6300
                                     LOS ANGELES, CA 90021
 Brazoria County Tax Office                 Brenda Michelle Gutierrez                Brookfield Property REIT, Inc.
 Ro'vin Garrell, PCC                        13949 Bammel North Houston Rd 413        350 N. Orleans Street, Suite 300
 lll E locust                               Houston, TX 77066-2936                   Chicago, IL 60654 -1607
 Angleton, TX 77515-4642                                                             Attn: Bankruptcy Services



 Cameron County Tax Assessor - Collector    Camila Pozo                              CAROLINE MERCED
 C/0 DIANE W SANDERS                        3940 Sw 102 Ave Apt Fl23                 MANSION DEL LAGO
 LINEBARGER, GOGGAN BLAIR &                 Miami, FL 33165-4573                     126 CALLE LAGO CERILLOS
 SAMPSON, PO BOX 17428                                                               COTTO LAUREL, PR 00780
 AUSTIN, TX 78760


 CITY OF EAGLE PASS                         CITY OF EL PASO                          City of Grapevine
 C/0 DON STECKER                            C/0 DON STECKER                          c/o Perdue Brandon Fielder et al
 711 NAVARRO SUITE JOO                      711 NAVARROSUITE300                      500 East Border Street, Suite 640
 SAN ANTONIO, TX 78205                      SAN ANTONIO, TX 78205                    Arlington, TX 76010-7457



 City of llouston                           City of Katy                             City of Katy
 Harris County Tax Assessor-Collector       1317 Eugene Heimann Circle               Michael J Darlow
 1235 North Loop West, Suite 600            Richmond, TX 77469-3623                  1235 North Loop West Ste. 600
 Houston, TX 77008-1772                                                              Houston, TX 77008-1772



 CITY OF LOS ANGELES                       City of McAllen                          City of Mercedes
 OFFICE OF FINANCE                         c/o Diane W. Sanders                     c/o John T. Banks
 LOS ANGELES CITY ATTNY OFF                Linebarger Goggan Blair & Sampson, LLP   3301 Northland Drive Suite 505
 200 N MAIN SUITE 920                      P.O. Box 17428                           Austin, TX 78731-4954
 LOS ANGELES, CA 90012                     Austin, TX 78760-7428


CITY OF MESQUITE                           Coral-CS Lld. Associates                 cristal Joza
& MESQUITE IND. SCHOOL DIST.               225 West Washington St                   23024 yupon st
C/0 GARY ALLMON GRIMES                     Bankruptcy Dept.                         Porter, TX 77365-6284
120N MAIN, #201                            Indianapolis, rN 46204-3438
MESQUITE, TX 75149


Crowley ISD                                Cypress Fairbanks ISO                    DAREISHA RENT AS LINDBERTH
c/o Perdue Brandon Fielder et al           C/0 John P. Dillman                      PO BOX 2017 Pmb 286
500 East Border Street, Suite 640          Linebarger Goggan Blair & Sampson LLP    LAS PIEDRAS, PR, PA 00771
Arlington, TX 76010-7457                   P.O. Box 3064
                                           Houston, TX 77253-3064


DAVID ESCAMILLA                            DAVID WON                                Del Amo Fashion Center Op Company, LLC
TRAVIS COUNTY ATTORNEY                     10305 NW 63RDTERRACE                     Attn: Bankruptcy Dept
PO BOX 1748                                APT207                                   225 West Washington Street
AUSTIN, TX 78767                           DORAL, FL 33178-3317                     Indianapolis, IN 46204



DELISA GONZALEZ                            DEPARTMENT OFTAXA TION                   DEVON J EGGERT
34 PINAR DEL RIO                           STATE OF HAWAIJ                          C/0 FREEBORN & PETERS, LLP
BROWNSVILLE, TX 78526                      ATTN; BANKRUPTCY UNIT                    311 S WACKER DR. SUITE3000
                                           POBOX259                                 CHICAGO, IL 60606-6677
                                           HONOLULU, HI 96809·0259


OHL eCommcrce                              DRaye Rodriguez                          EAGLE PASS !SD
P.O. Box 406222                            4010 49th Street                         C/0 DON STECKER
Atlanta, GA 30384-6222                     Lubbock, TX 79413-3720                   711 NAVARROSUITE300
                                                                                    SAN ANTONIO, TX 78205
 EklecCo NewCo LLC                        ELIZABETII GUIFARRO                    Elizabeth Ortiz
 c/o Barclay Damon LLP                    2310 FALLING OAK RD.                   4523 Richland Chambers Ln.
 Aun: Kevin M. Newman                     HOUSTON, TX 77038                      Humble, TX 77396·1940
 125 East Jefferson Street
 Syracuse, NY 13202-2515


 Enchante Accessories Inc.                Eric Terry                             Bsrneralda Isabel Chavarin
 16 East 34th Street 16th Floor           Eric Terry Law, PLLC                   6819 Radio Dr
 New York, NY 10016-4359                  3511 Broadway                          San Diego, CA 92114-1611
                                          San Antonio, TX 78209-6513




 Euler Hermes, N.A.                       Florida Mall Assoc., Ltd.              Fort Bend County
 Insurance Co.                            Altn; Bankruptcy Department            C/0 John P. Dillman
 800 Red Brook Blvd                       225 West Washington St                 Linebarger Goggan Blair & Sampson LLP
 Owings Mills, MD 21117·5189              Indianapolis, TN 46204-3438            P.O. Box 3064
                                                                                 Houston, TX 77253-3064


 Franchise Tax Board                      Gabriela E Martinez                    Grapevine Mills Mall Limited Partnership
 P0Box2952                                2500 W MOUNT HOUSTON RD TRAILER 240    Bk Department
 Sacramento, CA 95812-2952                HOUSTON, TX 77038-3507                 225 West Washington Street
                                                                                 Indianapolis, TN 46204



Grapevine-Colleyville ISD                Mays County                            HG Galleria, LLC
c/o Perdue Brandon Fielder et al         c/o Tara LcDay                         225 West Washington St
500 East Border Street, Suite 640        P. 0. Box 1269                         Indianapolis, IN 46204·3438
Arlington, TX 76010-7457                 Round Rock, TX 78680-1269



Hidalgo County                           HILCO MERCHANT RESOURCES               Humble Independent School Dislricl
c/o Diane W. Sanders                     C/0 PATRICK L. HUFFSTICKLER            Carl O Sandin
Linebarger Goggan Blair & Sampson, LLP   DYKEMA GOSSETT PLLC                    1235 North Loop West Ste 600
P.O. Box 17428                           112 E Pecan Street, Suite 1800         Houston, TX 77008-1772
Austin, TX 78760-7428                    San Antonio, TX 78205


Humble Independent School District       ILLINOIS DEPARTMENT OF REVENUE         Internal Revenue Service
P.O. Box 4020                            BANKRUPTCY UNIT                        Centralized Insolvency Operations
Houston, TX 77210-4020                   PO BOX 19035                           P.O. Box 7346
                                         SPRINGFIELD IL 62794-9035              Philadelphia, PA 19101-7346



Jazmine Pauline Ceniceros                Jennifer Gutierrez                     jerica batista
 l584 Catham Cir                         I 0630 Solera Ln                       23939 clipper hill lane
El Paso, TX 79928-690 I                  Houston, TX 77040-7102                 spring, TX 77373-4101




Jessika Ortiz                            Joannie L. Gaytan                      JOHNSON CONTROLS FIRE PROTECTION
15506 Morning Drive                      281 Tanglewood                         BANKRUPTCY
Luiz, FL 33559-3225                      Eagle Pass, TX 78852-6712              50 TECHNOLOGY DRIVE
                                                                                WESTMINSTER, MA 01441




JULIE REGALADO                           JULIE REGALADO                         Karla Del Villar
                                         3860 SW 30th Street                    15322 Blue Creek Ranch Dr
                                         HOLLYWOOD, CA 33023                    Houston, TX 77086-1120
Karla Garcia                            KATHERINE MARTINEZ ANEIRO            Katy Management District# 1
                                        URB. SANTA TERESITA 6531 CALLE       12841 Capricorn St.
1974 Lindburgh Cir
                                        SAN ALVARO                           Stafford, TX 77477-3912
Eagle Pass, TX 78852-6020
                                        PONCE, PR 00730-4409




Katy Management District# l(HFBM4)      Kayric Marta                         Kennisha Harris
                                        1213 E. Susan Drive                  100 Hollow Tree Ln Apt#l 125
Carl O Sandin
1235 North Loop West Ste. 600           Carson, CA 90745-1654                Houston, TX 77090-1717
Houston, TX 77008-1772



Keter Enviromnent Service               Kevin Hernandez Benites              Kimberly Gonzalez Lerma
4 High Ridge Park, Suite 202            13608 Sableglen St                   126270 Veterans Memorial DR
Stanford, CT 06905-1300                 Houston, TX 77014-2801               Houston, TX 77014-2101




Krystel Vasquez                         Lakeline Developers                  LANDLORDS-MACERICH CO ET AL
1550 Juniper Twig Ave                   225 West Washington St               C/0 DUSTIN P BRANCH
Las Vegas, NV 89183-7116                Indianapolis, IN 46204-3438          BALLARD SP Al IR LLP
                                                                             2029 CENTURY PARK EAST SUITE 800
                                                                             LOS ANGELES, CA 90067-2909



LCG Stout Drive, LLC                    linda muth                           (YOU REPRESENT MANY TAX ENTITIES)
c/o Kimberly Sims                       8544 amber star street               LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
Palter Sims Martinez PLLC               las vegas, NV 89139-7044             POBOX3064
8115 Preston Road, Suite 600                                                 HOUSTON, TX 77253-3064
Dallas, Texas 75225-6342


LINEBARGER GOGGAN BLAIR & SAMPSON,LLP   LOS ANGELES COUNTY TREASURER & TAX   Lubbock Central Appraisal District
WESTON CENTRE                           COLLECTOR                            c/o Laura J. Monroe
112 E PECAN STREET SUITE 2200           PO BOX 54110                         Perdue, Brandon, Fielder, Collins & Mott
SAN ANTONIO, TX 78205                   LOS ANGELES, CA 90054-0110           POBox817
                                                                             Lubbock, TX 79408-0817



Mall at Ingram Park, LLC                Mall at Katy Mills, LP               Mall at Miami International, LLC
225 West Washington St                  BANKRUPTCY DEPT                      225 West Washington St
Indianapolis, IN 46204-3438             225 WEST WASHINGTON STREET           Indianapolis, IN 46204-3438
                                        INDIANAPOLIS, IN 46204




Mall at Midland Park, LLC               Mara Fernanda Holguin                Maria Carrillo Lugo
225 West Washington St                  325 Mariana Circle                   4512 commander drive apt.1715
Indianapolis, IN 46204-3438             El Paso, TX 79915-4508               Orlando, FL 32822-3501




Maria Fernanda Holguin                  Maria J Vazquez                      Mariela Lopez
325 Mariana Circle                      2793 W 74 terr                       10019. Briarpark Trail Ln
El Paso, TX 79915-4508                  Hialeah, FL 33016-5433               Houston, TX 77064-4280




MARISOL PEREZ                           MARTIN TORRES                        Marylisa perez
                                        254 OLMITO STREET                    1005 W. Rusk st.
117 LOS ANGELES DRIVE
EAGLE PASS, TX 78852                    BROWNSVILLE, TX 78521                Tyler, TX 75701-1428
 Maverick County                            Mercedes Premium Outlets L.P.               Meybell Romero
 c/o Carlos M. Arce                         BANKRUPTCY DP.PT                            PO BOX2126
 PBFCM, LLP                                 225 WEST WASHINGTON STREET                  Missouri city, TX 77459-9126
 613 NW Loop 410, Ste. 550                  INDIANAPOLJS, IN 46204
 San Antonio, TX 78216-5593


 Midland CAD                                Midland County                              MIRTA DE LA CARIDAD RODRJGUEZ
 c/o Tara LeDay                             c/o Laura J. Monroe                         GONZALEZ, 421 NW 107th AVE.
 P. 0. Box 1269                             Perdue, Brandon, Fielder, Collins & Mott    APT. 204
 Round Rock, TX 78680-1269                  PO Box 817                                  MIAMI, FL33172
                                            Lubbock, TX 79408-0817


 MXLI, L.L.C.                               MXLI, LLC                                   Nadia Perez
 P.O. Box 447                               Jack O'Boyle & Associates                    125 W Barioni Blvd Apt I 07
 Odessa, FL33556-0447                       P.O. Box 815369                             Imperial, CA 9225 1-1608
                                            Dallas, TX 75381-5369



 Norma Angelica Cortes Duenas               olga ycra                                   Priscilla Perez
 1991 Bandolier Ln                          2757 w 73 Place                             P.O. Box 306
 San Diego CA 92154-4239                    Hialeah, FL 33016·5424                      La villa, TX 78562·0306




Project 28 Clothing LLC                    PUERTO RICO ELECTRIC POWER                   RAFAEL E MONTANEZ OCASIO
c/o LAZARUS & LAZARUS, P.C.                C/0 MARIA T GORBEA-BANKRUPTCY                PLAZA 2 SA 44 MANSION DEL SUR 00949
240 Madison Avenue, 8th Fir.               OFFICE                                       TOA BAJA, PUERTO RICO 00949
New York, NY 10016-2878                    PO BOX 364267
Attn: Harlan M. Lazarus. Esq.              SAN JUAN. PR 00936


RJCHELLE ALEJO                             San Marcos CISD                             San Marcos Premium Outlets, LP
127 BELLA DRIVE                            c/o Diane W. Sanders                        225 West Washington St
DAVENPORT, FL 33837                        Linebarger Goggan Blair & Sampson, LLP      Indianapolis, IN 46204-3438
                                           P.O. Box 17428
                                           Austin, TX 78760·7428


Second A venue Capilal Partners, LLC       Second A venue Capital Partners, LLC        SHELLY A. DEROUSSE
Attention: Mark Gallivan                   Jennifer F. Wertz                           C/0 FREEBORN & PETERS, LLP
75 Second Avenue, Suite 550                Jackson Walker LLP                          311 S WACKER DRIVE, SUITE 3000
Needham Heights, MA 02494-2858             100 Congress Avenue, Suite 1100             CJ IICAGO, IL 60606-6677
                                           Austin, TX 78701-4042


SierraConslcllalion Partners               Simon Prop. Grp.(TX) LP                     SIMON PROPERTY GROUP
C/0 LAW OFFICES OF WILLIAM B KINGMAN, PC   225 West Washington St                      C/0 LYNN H. BUTLER
351 I BROADWAY                             Bankruptcy Dcpt/Collcclions                 HUSCH BLACKWELL LLP
SAN ANTONIO, TX 78209                      Indianapolis, TN 46204-3438                 111 CONGRESS AVE .. SUITE 1400
                                                                                       AUSTIN, TX 78701


Smith County                               Spring Branch Independent School Dislricl   State of Minnesota, Department of Revenue
Linebarger Goggan Blair & Sampson LLP      P.O. Box 19037                              Minnesota Revenue
c/o Elizabeth Weller                       Houston, TX 77224·903 7                     PO Box 64447 - BKY
2777 N Stemmons Frwy Suite 1000                                                        St. Paul, MN 55164-0447
Dallas, TX 75207


State of Nevada Department of Taxation     Sunny George Chandy                         Sunrise Mills (MLP), LP
555 E. Washington Ave. Ste. /11300         8425 Blazing Star Circle                    225 West Washington St
Las Vegas, NV 89101-1046                   Shakopee, MN 55379·3161                     Indianapolis, IN 46204-3438
 Tatiana Campos                     Tatiana nio                                  TAUBMAN LANDLORDS
 9832 Trailing Daisy St.            2300 ne 21 S street                          CID ANDREWS.CONWAY, ESQ.
 Las Vegas, NV 89183-7126           Aventura, FL 33180·1054                      200 EAST LONG LAKE ROAD, SUITE 300
                                                                                 BLOOMINFIELD MILLS, Ml 48304



 TENNESSEE DEPARTMENT OF REVENUE    Texas Comptroller of Public Accounts         Texas Workforce Commission
 TDOR C/0 ATTORNEY GENERAL          c/o Office of the Attorney General           TWC Building - Regulatory Integrity Div
 PO BOX20207                        Bankruptcy - Collections Division MC--008    IOI E.15thStrcet
 NASHVILLE, TN 37202-0207           PO Box 12548                                 Austin, TX 78778-0001
                                    Austin TX 78711-2548


 THE COMPTROLLER OF PUBLIC ACCTS    The Domain Mall, LLC                        ThyssenKrupp Elevator Corp.
 ST A TE OF TEXAS                   Attn: Bankruptcy Dept.                      c/o Law Office of D. Park Smith
 CHRISTOPHER MURPHY                 225 West Washington St                      250 Cherry Springs Road, Suite 200
 BANKRUPTCY/PO BOX 12548            Indianapolis, JN 46204-3438                 Huni, TX 78024-30!0
 AUSTIN, TX 78711


 Tina Grubbs                       Tyler Independent School District            U.S. Trustee
 I 04 Courtney Drive               c/o Tab Beall                                Office of The U.S. Trustee
 Bullard, TX 75757-9708            Perdue Brandon Fielder Collins & Mott        615 E Houston Street
                                   ro Box 2007                                  San Anlonio, TX 78205-2001
                                   Tyler, TX 757 I0-2007


UNSECURED CREDITORS COMMITTEE      Victoria Becerra                             Viviana Rodriguez
C/0 ELIZABETH L JANCZAK            562 calle de \os santos apt 6                605 Cnncun Dr. APT 2
FREEBORN & PETERS, LLP             eagle pass, TX 78852-6185                    Pharr, TX 78577-2425
311 S WACKER DR.,SUITE3000
CHICAGO, IL 60606-6677


Washington Prime Group Inc.        Wendy E Quijada Bonilla                      Williamson County
c/o Frost Brown Todd LLC           1567 Parkwood Place                          c/o Tara LeDay
Ronald E. Gold                     Concord, CA 94521-2204                       P. 0. Box 1269
30 I E. 41h Street                                                              Round Rock, TX 78680-1269
Cincinnati, Ohio 45202-4257


Wisconsain Department of Revenue   Woodfield Mall, LLC                          Yadira Pino
PO BOX 8901                        225 West Washington St                       2466 NW 102nd ST
Madison, WI 53708-8901             Indianapolis, IN 46204-3438                  MIAMI, FL33147-1745




Yalixa Gomez                       Vanis Robles
5510 Somerville St.                1136 montca rhia dr.
Laredo, TX 78046-5199              EAGLE PASS, TX 78852-5524
